Citation Nr: 1549224	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a nose fracture.

2. Entitlement to service connection for sinusitis, to include as secondary to residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in July 2014, when it was remanded for further evidentiary development.  On remand, the AOJ was to seek in-service hospital records relating a purported nasal fracture suffered during service.  The Veteran has asserted that he was treated at the VA Medical Center (VAMC) in Houston during service for a nasal fracture.

Specifically, the AOJ was to contact the Houston VAMC to obtain treatment records from 1978 to the present.  The Board directed that a search of archived records was to be conducted, if necessary, and, if records were not obtained, the Veteran was to be notified of the unavailability of such records.

The AOJ sought those records directly from the Houston VAMC.  On December 1, 2014, the Houston VAMC responded to the AOJ's request for those records by stating that it had conducted a search of records maintained in VISTA/CPRS (electronically stored records) and concluded that it did not possess the requested records.  

There is no evidence that a search of archived treatment records was undertaken as the Houston VAMC indicated that it only searched electronically stored records from the VISTA/CPRS system.  Furthermore, the Veteran was not afforded notice of the AOJ's inability to obtain his VA treatment records in accordance with 38 C.F.R. § 3.159(e)(1).

The Veteran was afforded a VA examination to determine the nature and etiology of any sinus and/or nasal disability in August 2014.  There, the examiner diagnosed allergic rhinitis.  The examiner explained that the Veteran was not cooperative during the examination and, as such, the examiner was unable to conduct a thorough examination of the Veteran.  It was concluded that it was less likely than not that rhinitis was related to service.  As rationale, it was reported that the Veteran was uncooperative during the examination and there were no records documenting a nasal injury during service.  

While the Veteran did not cooperate during the examination, the examiner's opinion is inadequate.   The examiner relied on the fact that service treatment records do not document any nasal injury during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As such, an addendum opinion is necessary.  

A Remand confers on the Veteran the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.   Given those pronouncements, and the lack of substantial compliance as discussed above, another remand is required.  38 C.F.R. § 19.9 (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records storage facility and request the Veteran's treatment records from the Houston VAMC from 1977 to the present.  

If archived records from the Houston VAMC are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims folders and the Veteran notified in accordance with 38 C.F.R. § 3.159(e)(1) (2015).

2. The claims file should be forwarded to the August 2014 VA examiner (or if unavailable another VA for an addendum opinion.  The examiner should indicate whether the allergic rhinitis is related to the Veteran's active duty service.

If not, the examiner should indicate whether or not allergic rhinitis is at least as likely as not (i.e., probability of 50 percent), proximately due to or aggravated by any service-incurred nasal disability.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

The fact that allergic rhinitis is not shown in the Veteran's service treatment records shall not be the only support for any conclusion reached.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Thereafter, readjudicate the issues remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

